  1   Russell Brown
      CHAPTER 13 TRUSTEE
  2   Suite 800
      3838 North Central Avenue
  3   Phoenix, Arizona 85012-1965
      602.277.8996 x320
  4   mail@ch13bk.com
  5

  6
                               UNITED STATES BANKRUPTCY COURT

  7                                     DISTRICT OF ARIZONA

  8   In re
                                                          Chapter 13
  9   MATTHEW DEREK MANGINO,                              Case No. 2-20-bk-04640 EPB

 10                                                       TRUSTEE'S MOTION TO DISMISS
                                                          CASE DUE TO DELINQUENT PLAN
 11                                                       PAYMENTS
 12                                         Debtor.
                                                        Deadline: March 01, 2021
 13

 14      Russell Brown, CHAPTER 13 TRUSTEE, pursuant to 11 U.S.C. § 1307(c), moves to

 15 dismiss the case. The Debtor has defaulted in plan payments in the amount of $4,150.00.

 16      Pursuant to Local Rule 2084-15, the Court will grant the Trustee's motion unless by March

 17 01, 2021, the Debtor:

 18      (1) Brings the Plan payments current;
 19      (2) Files a Notice of Conversion to Chapter 7 and serves a copy on the Trustee; or
 20      (3) Files a modified plan containing a moratorium of the delinquent plan payments.
 21

 22
                                                                            Rachel Flinn
 23
                                                                            2021.01.27
 24                                                                         16:38:09
 25                                                                         -07'00'
 26

 27



Case 2:20-bk-04640-EPB        Doc 33     Filed 01/28/21     Entered 01/28/21 09:32:46         Desc
                                          Page 1 of 2
  1
    A copy of this Motion to Dismiss was
  2 mailed or emailed on the below date to:

  3

  4
           MATTHEW DEREK MANGINO
           7622 WEST FETLOCK TRAIL
  5        PEORIA, AZ 85383

  6

  7

  8
            PHOENIX FRESH START
  9         THOMAS ADAMS MCAVITY
            4131 MAIN STREET
 10         SKOKIE, IL 60076
 11         tom@nwrelief .com

 12

 13
                    Digitally signed
 14                 by Becky
                    Kahlstorf
                    Date: 2021.01.28
 15                 08:06:26 -07'00'
      B Kahlstorf
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26


                                                                                             In re Mangino
                                                                            Case No. 2-20-bk-04640 EPB
                                                                         Trustee's Motion to Dismiss Case
Case 2:20-bk-04640-EPB          Doc 33   Filed 01/28/21     Entered 01/28/21 09:32:46         Desc
                                          Page 2 of 2
                                              Page 2 of 2
